Citation Nr: 0526101	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for valvular heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal arises from a May 2001 rating decision of the Los 
Angeles, California Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Valvular heart disease in the form of a heart murmur was 
first manifest in the mid 1970s, more than 5 years after 
separation from service.

3.  The veteran does not currently suffer from valvular heart 
disease that is attributable to injury or disease in military 
service.


CONCLUSION OF LAW

Valvular heart disease was not incurred in or aggravated by 
service, nor may cardiovascular disease be presumed to have 
been so incurred.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are silent regarding 
complaints, findings, or diagnoses of valvular heart disease 
to include rheumatic heart disease.  On the June 1966 
enlistment examination and the February 1968 separation 
examination, a disability of the heart or vascular system was 
not found.

The veteran filed a claim of service connection for several 
disorders that did not include valvular heart disease in 
February 1970.

On VA examination in March 1970, the veteran's complaints did 
not include valvular heart disease.  On examination of the 
cardiovascular system, no murmurs or hypertrophy was found.  
Rate, rhythm and vessels were normal.  X-rays of the chest 
revealed that the heart appeared normal.  Disability of the 
heart to include valvular heart disease was not found on 
examination.

An April 1975 statement from David Kramer, M.D., indicates 
that the veteran had been referred for an evaluation of a 
newly detected heart murmur.  The veteran had recently been 
seen for two types of chest pain.  There was no history of 
well-described ischemic chest pain.  The veteran noted that a 
heart murmur had not been discovered during his military 
service from 1966 to 1968.  The veteran's only significant 
adult illness was a strep throat in 1972.  Upon examination, 
aortic murmurs and mitral valve regurgitation were found.  It 
was noted that there was no history of acute rheumatic fever 
or symptoms consistent with acute rheumatic fever.  Likewise, 
there was no evidence of valvular calcification or thickening 
to suggest a rheumatic etiology.  It was likely that the 
veteran had a form of connective tissue disorder with either 
redundant valve tissue or a lack of support of the valve 
apparatus.  

An October 1981 private hospital report includes a discharge 
diagnosis of systolic murmur of mitral regurgitation since 
1975.  

A December 1998 chest x-ray revealed mild pulmonary vascular 
congestion.

The veteran filed a claim of service connection for valvular 
heart disease in September 2000. 

A January 2001 VA hospital report shows that the veteran was 
admitted because of an abnormal echo finding.  The veteran 
was status post aortic and mitral valve replacements in 
November 2000.  The diagnosis was aortic insufficiency.  

A March 2000 VA examination report indicates that private 
medical records had showed aortic insufficiency and mitral 
insufficiency in the late 1990s.  The diagnoses included 
valvular heart disease.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service and cardiovascular disease 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

The veteran maintains that he currently suffers from valvular 
heart disease that is related to strep throat suffered during 
military service.  The evidence does not support this claim.  

The service medical records are silent regarding the presence 
of valvular heart disease.  The first post service evidence 
of valvular heart disease in the form of a heart murmur dates 
from an April 1975 statement from Dr. Kramer.  It was noted 
at that time that the veteran had been referred for 
evaluation of a newly detected heart murmur.  It was 
specifically noted that there was no history of ischemic 
chest pain, rheumatic fever, or symptoms that were consistent 
with rheumatic fever.  Likewise, there was no evidence of 
valvular calcification or thickening to suggest a 
rheumatology etiology.  The only significant adult illness 
noted by Dr. Kramer was strep throat in 1972.  The Board 
notes that strep throat dating from 1972 post dates service 
by four years.  

The medical record, therefore, clearly establishes that in 
1975 the veteran had recently been diagnosed with valvular 
heart disease in the form of a heart murmur that was 
unrelated to service or rheumatic fever.  It must be stressed 
that this private medical report was complied 
contemporaneously with the diagnosis of a heart murmur.  
There is absolutely no reason to question the veracity of the 
medical history as reported.  In fact, it is consistent with 
the veteran's service medical records that are devoid of any 
evidence of strep throat, rheumatic fever, or valvular heart 
disease.  Moreover, in April 1975 the veteran specifically 
reported that there had been no evidence found in service of 
a heart murmur.  Medical evidence since 1975 shows continuing 
treatment for worsening valvular heart disease.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The question of whether valvular heart disease, first 
manifest years after service, is etiologically related to 
injury or disease in service is solely within the province of 
health care professionals.  In short, a medical diagnosis or 
a medical nexus opinion as to the relationship between 
valvular heart disease and service must come from a health 
care professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  It is therefore clear that the veteran's 
statements do not rise to the level of competent medical 
nexus evidence.

The uncontested medical evidence shows an initial 
manifestation of valvular heart disease in the form of a 
heart murmur in 1975, seven years after service.  And there 
is no medical evidence or medical nexus opinion that would 
tend to connect valvular heart disease with an inservice 
injury or disease.  Contrary to the veteran's current 
contention, he did not suffer strep throat during service.  
He did suffer from strep throat in 1972, four years after 
service.  This episode of strep throat was identified by Dr. 
Kramer in 1975.

As the service and post service medical evidence shows that 
the veteran was first diagnosed with valvular heart disease 
seven years following discharge from service and that 
valvular heart disease is unrelated to disease or injury 
during service, the Board concludes that the preponderance of 
the evidence is against the veteran's appeal.  Accordingly, 
the claim of entitlement to service connection for valvular 
heart disease must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in April 2001, May 2003, and July 2003 
as well as a statement of the case in May 2002 and 
supplemental statements of the case in August 2002 and May 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  It must be stressed 
that the evidentiary record includes private treatment notes 
that are contemporaneous with the initial detection of 
valvular heart disease.  As a result, the Board finds that 
all necessary evidence has been obtained in support of the 
veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in February 2000.  As a result, the evidence of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another examination.  As another examination is unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA 


benefits.  In this case, the Pelegrini standard was met as 
the veteran received VCAA notice in April 2001prior to the 
initial unfavorable AOJ decision in May 2001.


ORDER

Entitlement to service connection for valvular heart disease 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


